Citation Nr: 1748528	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  11-15 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for right knee instability.

2.  Entitlement to a disability rating in excess of 10 percent for right knee degenerative joint disease (DJD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968, and from June 1976 to May 1994.

This appeal is before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which continued 10 percent disability ratings for both right knee DJD and right knee instability.

In April 2017, the Board remanded the issues for further evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

In this case, the AOJ substantially complied with the Board's remand instructions by providing a May 2017 VA examination for his right knee disabilities and readjudicating the claims in a July 2017 Supplemental Statement of the Case.

The matters have since been returned to the Board.


FINDINGS OF FACT

1.  For the entirety of the appeal period, the Veteran's right knee instability has been slight, at most.

2.  For the entirety of the appeal period, the Veteran's right knee DJD has manifested in painful motion, but with no incapacitating exacerbations; the evidence does not demonstrate limitation of flexion to 60 degrees or limitation of extension to 5 degrees.

3.  The Veteran's right knee disability also manifests with symptomatic residuals after removal of the semilunar cartilage.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for right knee instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257 (2017).

2.  The criteria for a disability rating in excess of 10 percent for right knee DJD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, DC 5010 (2017).

3.  The criteria for a separate rating of 10 percent for symptomatic removal of the semilunar cartilage have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, DC 5259 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matter

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).




II.  Increased Rating Claims for Right Knee Disabilities

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4 (2017).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2017).

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination - assuming  these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The evaluation of the same disability under various diagnoses, and the evaluation of the same manifestation under different diagnoses, are to be avoided.  38 C.F.R. § 4.14 (2017).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the Veteran's right knee instability is evaluated at 10 percent under 38 C.F.R § 4.71a, DC 5257.  Additionally, his right knee DJD is evaluated at 10 percent under 38 C.F.R. § 4.71a, DC 5010-5260 and later under DC 5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  As such, the Veteran's right knee DJD was rated under DC 5260 based on limitation of flexion of the leg.  Although the Codesheets reflect that the Veteran's right knee DJD was rated under DC 5010-5260 and then under DC 5260, it appears that the Veteran's rating was determined based on painful limitation of motion alone under DC 5010 and 5003.

DC 5010 is used to rate traumatic arthritis, which simply instructs to rate in accordance with degenerative arthritis under DC 5003.  DC 5003 provides that degenerative arthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  However, when there is some limitation of motion of the specific joint or joints involved that is noncompensable under the appropriate diagnostic codes, DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  A 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Any limitation of motion must be confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. For these purposes, VA regulations consider the knees to be major joints.  38 C.F.R. § 4.45 (f) (2017).

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II (2017).

DC 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 15 degrees is rated 30 percent; flexion of the leg limited to 30 degrees is rated 20 percent; flexion of the leg limited to 45 degrees is rated 10 percent; and flexion of the leg limited to 60 degrees is rated as noncompensable.

Under DC 5261 for limitation of extension of the knee, a 50 percent rating is warranted where extension is limited to 45 degrees, a 40 percent rating is warranted where extension is limited to 30 degrees, a 30 percent rating is warranted where extension is limited to 20 degrees, a 20 percent rating is warranted where extension is limited to 15 degrees, a 10 percent rating is warranted where extension is limited to 10 degrees, and a noncompensable rating is warranted where extension is limited to 5 degrees.

Separate ratings under DC 5260 and DC 5261 may be assigned for limitation of flexion and limitation of extension of the same knee joint.  See VAOPGCPREC 
9-2004 (September 17, 2004).

DC 5257 addresses recurrent subluxation or lateral instability of the knee.  Under that code, a 30 percent rating is warranted where subluxation or lateral instability is severe.  A 20 percent rating is warranted where subluxation or lateral instability is moderate.  A 10 percent rating is warranted where subluxation or lateral instability is slight.

Separate disability ratings are possible for limitation of knee motion and instability of a knee under DC 5257.  See VAOPGCPREC 23-97 (July 1, 1997).  When x-ray findings of arthritis are present and a veteran's knee disability is rated under DC 5257, the veteran would be entitled to a separate compensable rating under DC 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98 (August 14, 1998); see also Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).
	
DC 5259 rates on the basis of symptomatic removal of the semilunar cartilage.  A 10 percent rating is the only rating available under that diagnostic code.

Turning now to the evidence in this case, the Veteran contends that his right knee DJD and instability are more severe than reflected in the current disability ratings.  See March 2017 Informal Hearing Presentation

In an April 2010 statement, the Veteran reported a popping feeling with a "twinge of pain" after sitting with his knees bent and ankles crossed.

A May 2010 VA examination report reflects the Veteran's complaints of daily right knee pain that was "essentially there at all times, but tend[ed] to be worse with any sort of use or activity."  He described locking and instability, but no swelling.  He denied any flare-ups and that any activities of daily living were affected.  Examination revealed full extension to 0 degrees, and flexion to 108 degrees with pain throughout the entire range of motion, which was more severe at the end of the range.  Repetitive use testing did not result in additional limitation of motion.  He had tenderness to palpation over the medial compartment, some slight crepitus, and no obvious swelling.  He had normal stability tests.  The diagnosis was DJD of the right knee.

In his July 2010 Notice of Disagreement, the Veteran stated that he had some movement in his right knee that felt like the knee wanted to pop out of the joint.

In August 2015, the Veteran reported constant, sometimes painful discomfort in his right knee.

A September 2015 VA treatment record reflects an assessment of right knee DJD with an examination that was within normal limits.

A September 2015 VA examination report reflects review of the Veteran's claims file and a diagnosis of right knee osteoarthritis.  The Veteran reported throbbing right knee pain that had become more constant in the prior months, and that he walked 1.5 miles for exercise.  He reported flare-ups of the right knee involving throbbing pain that caused him "to limp a little."  Range of motion was normal with flexion to 140 degrees and extension to 0 degrees.  Pain was exhibited on extension.  There was no evidence of pain with weight-bearing, localized tenderness or pain on palpation, or crepitus.  Repetitive use testing did not result in additional functional loss or limitation of motion.  The examination was conducted during a flare-up; and the VA examiner stated that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with flare-ups.  The Veteran had normal muscle strength, no muscle atrophy, and no ankylosis.  He also had no history of recurrent subluxation, lateral instability, or recurrent effusion.  Joint stability testing did not reveal any instability.  The VA examiner noted a right meniscal tear which required a meniscectomy in 1977, found that the right knee disability limited more strenuous activities such as running, and noted the Veteran's reports that he had to stand frequently due to both his right knee and back pain.

A November 2016 VA examination report reflects a right knee meniscal tear and right knee osteoarthritis.  The Veteran reported an in-service injury in 1977, which resulted in surgery for a torn meniscus and continued pain since.  He stated that he had flare-ups with increased activity or when he was in the car for more than one hour.  He had flexion to 120 degrees and extension to 0 degrees; there was pain at flexion on examination, but it did not result in or cause functional loss.  There was no evidence of pain with weight-bearing, localized tenderness or pain on palpation, or crepitus.  There was no additional functional loss or range of motion after repetitive use testing.  Although the Veteran was not examined immediately after repetitive use over time or during a flare-up, the VA examiner found that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time and describing functional loss during flare-ups, specifically that pain and weakness significantly limited the Veteran's functional ability with repeated use over time, although there was no change in range of motion.  The examiner found no ankylosis; and no history of recurrent subluxation, lateral instability, or recurrent effusion.  Joint stability testing did not reveal any joint instability.  X-rays documented degenerative or traumatic arthritis.  The Veteran's right knee disabilities made it such that he was unable to stand or walk for long periods of time without requiring rest.

A May 2017 VA examination report reflects review of the claims file and diagnoses of right knee instability.  The Veteran's medical history notes that the Veteran had his meniscus removed with continued problems over time, that he was told that he had arthritis, and that he experienced pain and discomfort with walking or riding his stationary bicycle for more than 10 minutes.  He reported flare-ups of the knee with throbbing, irritation, and pain; and difficulty walking up stairs and on uneven terrain, bending, stopping, and squatting.  Range of motion testing revealed flexion to 130 degrees and extension to 0 degrees with no pain noted on examination.  The Veteran reported pain on weight-bearing, nonweight-bearing, and passive range of motion testing.  There was objective evidence of localized tenderness or pain on palpation of the kneecap.  Repetitive use testing revealed flexion to 110 degrees and extension to 0 degrees.  The VA examiner found that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time, and found that pain and weakness significantly limited the Veteran's functional ability with repeated use over a period of time and with flare-ups.  Although the examination was not conducted during a flare-up, the VA examiner stated the examination was also medically consistent with the Veteran's statements describing functional loss during flare-ups.  There was no ankylosis.  Joint stability tests revealed no history of recurrent subluxation or lateral instability, but revealed a history of recurrent effusion with swelling at least weekly.  They also revealed current joint instability with lateral instability from 0 to 5 millimeters (mm).  The Veteran also reported a meniscus (semilunar cartilage) condition with frequent episodes of joint pain and joint effusion.  He had a meniscus repair with residuals of pain, stiffness, and limitation of motion.  X-rays revealed degenerative or traumatic arthritis, specifically medical compartment osteoarthritis in 2015.

During the entirety of the appeal period, the evidence reflects that the Veteran's right knee instability was found to be slight, at most.  In fact, the Board notes that the May 2010, September 2015, and November 2016 VA examiners found that joint stability tests revealed no indication of any joint instability.  However, the Board in its April 2017 remand stated that those findings were not consistent with the November 1999 VA examiner's findings or the Veteran's medical treatment records, which all reflected instability.  Subsequently, the May 2017 VA examiner resolved the inconsistency by finding that joint stability tests revealed current lateral instability from 0 to 5 mm.  There is no other evidence that indicates that the Veteran has recurrent subluxation or lateral instability that was of moderate severity.  Accordingly, the Board finds that a 10 percent rating for lateral instability is warranted based on the severity of the lateral instability of the right knee.  See 38 C.F.R. § 4.71a, DC 5257.

Additionally, there is no indication of any such limitation of motion that would warrant a disability rating in excess of 10 percent for the Veteran's right knee DJD.  Specifically, flexion limited to 30 degrees or extension limited to 15 degrees has not been met or approximated, even considering limitations due to pain.  Rather, the evidence demonstrates that the Veteran's flexion has ranged from 108 to 140 degrees, and full extension to 0 degrees.  The Board notes that the May 2010 VA examiner found that there was pain throughout the entire range of motion with no finding as to when pain began.  The September 2015 VA examiner noted pain on extension only with no evidence of pain on weight-bearing; no additional limitation of motion with repetitive use testing; and no additional limitation of motion due to pain, weakness, fatigability, or incoordination during flare-ups.  Similarly, the November 2016 VA examiner noted pain at flexion, but stated that there was no limitation of motion based on pain and weakness after repetitive use or during flare-ups.  Additionally, the May 2017 VA examiner found flexion limited to 130 degrees with no pain at examination, but limited to 110 degrees after repetitive use testing.  Although pain on weight-bearing, nonweight-bearing, and passive range of motion testing was noted, there is no indication that any additional limitation of motion resulted.  Moreover, there's no indication in the evidence that any pain or weakness limited flexion to 30 degrees, or limited extension to 15 degrees.  

However, the RO in August 2007 assigned a 10 percent initial rating for right knee DJD based on painful motion, which entitles the Veteran to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59 (2017).  A rating of 20 percent under DC 5003 requires evidence of occasional incapacitating exacerbations.  The Board notes that although Diagnostic Code 5003 does not define "incapacitating exacerbation," the analogous term, "incapacitating episode," is defined as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1; 38 C.F.R. § 4.114, Diagnostic Codes 7345, 7354, Note 2 (2017).  Here, incapacitating exacerbations of right knee disability are not indicated by the evidence currently before the Board.  Therefore, based on the preponderance of the evidence, the Board finds that the current 10 percent rating adequately contemplates any functional impairment that the Veteran may experience as a result of his right knee DJD.

Moreover, the Board finds that the Veteran had a right meniscal tear during service, required a meniscectomy while in service, and has experienced continued pain, effusion, and limitation of motion since.  The May 2017 VA examiner specifically noted residuals of pain, stiffness, and limitation of motion.  As such, a separate rating of 10 percent is warranted for symptomatic removal of the semilunar cartilage under DC 5259.

The Board considered the applicability of other DCs pertaining to knee disabilities, but finds that there are none which would provide higher ratings for which the appropriate symptomatology is shown.  In other words, there is no evidence of record of ankylosis (DC 5256), impairment of the tibia and fibula (DC 5262), or genu recurvatum (DC 5263).

The Board also considered the effect of pain and weakness in evaluating the Veteran's right knee disabilities.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 202.  However, any such additional limitation of motion following repetitive-use testing has been considered in evaluating the Veteran's range of motion above.

In summary, the Board finds that the weight of the evidence is against disability ratings in excess of 10 percent for the Veteran's right knee instability and right knee DJD for the entirety of the appeal period.  However, the evidence demonstrates that a separate rating of 10 percent is warranted for the symptomatic removal of the Veteran's right semilunar cartilage.  The preponderance of the evidence is against a higher level of compensation for this period, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 53-56.  

A total disability rating based on individual unemployability (TDIU) is considered an element of rating claims when raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this instance, however, the issue is not raised by the record.  There is no evidence that the right knee disability renders him unemployable, nor does the Veteran assert so.  As such, the Board finds that a claim for a TDIU has not been raised by the record pursuant to Rice.  Id.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

Entitlement to a disability rating in excess of 10 percent for right knee instability is denied.

Entitlement to a disability rating in excess of 10 percent for right knee DJD is denied.

Entitlement to a separate rating of 10 percent for right knee symptomatic residuals after removal of the semilunar cartilage is granted.




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


